      Case 4:18-cv-01044-HSG Document 147 Filed 04/16/19 Page 1 of 6



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone: (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17
                              UNITED STATES DISTRICT COURT
18
               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19

20
   TECHSHOP, INC., a California corporation,    CASE NO. 4:18-CV-01044-HSG (JCS)
21 DORIS A. KLEIN, in her capacity as Chapter
   7 trustee for TECHSHOP, INC.,                DEFENDANTS’ AND
22                                              COUNTERCLAIMANTS’ OPPOSITION
                  Plaintiff,                    TO PLAINTIFF’S MOTION IN LIMINE
23                                              NO. 4
           vs.
24                                              RE: PRECLUDING EVIDENCE
   DAN RASURE, et al.,                          REGARDING DEFENDANTS’
25                                              HEALTH/FAMILY CONDITION
                  Defendants.
26                                              Pre-Trial Conference: April 30, 2019 3:00 p.m.
                                                Trial: June 3, 2019, 8:30 a.m.
27 AND RELATED COUNTERCLAIMS                    Judge: Hon. Haywood S. Gilliam, Jr.

28
                                                            Case No. 4:18-CV-01044-HSG (JCS)
                     DEFENDANTS’ AND COUNTERCLAIMANTS’ OPPOSITION TO PLAINTIFF’S MIL NO. 4
        Case 4:18-cv-01044-HSG Document 147 Filed 04/16/19 Page 2 of 6



 1                                   PRELIMINARY STATEMENT
 2          This Court should deny Plaintiff’s Motion in Limine No. 4 to preclude evidence regarding

 3 Defendant Dan Rasure’s family’s health conditions. Contrary to Plaintiff’s arguments, this

 4 evidence is highly relevant to Mr. Rasure’s fraud counterclaim and request for punitive damages.

 5 Given its relevance, the probative value of this evidence greatly outweighs any risk of undue

 6 prejudice. Further, to the extent the parties are permitted to introduce evidence regarding

 7 discovery conduct or sanctions—which they should not1—the health issues suffered by Mr.

 8 Rasure’s wife and newborn baby are highly relevant to rebutting any accusations Plaintiff may

 9 raise about discovery. For these reasons, the Court should deny Plaintiff’s Motion in Limine No.

10 4.

11                               STATEMENT OF RELEVANT FACTS
12          In mid-November 2017, Plaintiff abruptly announced that it had shut down all of its U.S.

13 locations, closed its corporate offices, and would be filing Chapter 7 bankruptcy. (Dkt. 42.)

14 Shortly thereafter, Mr. Rasure expressed an interest in acquiring certain of Plaintiff’s assets and

15 reopening some of its former U.S. locations. Id. Upon learning about Mr. Rasure’s plan, Dan

16 Woods, Plaintiff’s former Chief Executive Officer, and James Newton, a former director and

17 Chairman of the Board of Directors for Plaintiff, set in motion a fraud scheme to induce Mr.

18 Rasure into paying certain of Plaintiff’s expenses. This scheme involved 1) tricking Mr. Rasure
19 into believing that Plaintiff, Woods, and Newton were genuine about the deal negotiation when in

20 fact they were not, 2) repeatedly pressuring Mr. Rasure to pay Plaintiff’s expenses by threatening

21 to terminate the deal negotiation if those were not paid, and 3) inducing Mr. Rasure into believing

22 that he would get his money back. As a result, Mr. Rasure spent at least $40,000 to pay for certain

23 of Plaintiff’s expenses—money he never saw again. Id.

24          Unfortunately, money was not the only loss that Mr. Rasure suffered. Due to the

25 tremendous amount of stress involved in the deal negotiations—a deal that Woods and Newton

26 never intended to happen—the ultimate demise of the deal after Mr. Rasure made payments that

27
        1
28        Defendants moved in limine to preclude any evidence, argument or testimony regarding
     discovery conduct or sanctions. (Defendants’ Motion in Limine No. 4.)
                                                   -1-                 Case No. 4:18-CV-01044-HSG (JCS)
                        DEFENDANTS’ AND COUNTERCLAIMANTS’ OPPOSITION TO PLAINTIFF’S MIL NO. 4
        Case 4:18-cv-01044-HSG Document 147 Filed 04/16/19 Page 3 of 6



 1 he would never recoup, and the present litigation, Mr. Rasure’s then-pregnant wife suffered

 2 serious complications. On June 26, 2018, she suffered a stroke during a medical examination in

 3 Kansas (where she resided) and was air-lifted from Kansas to a hospital in Denver, Colorado. The

 4 couple’s new baby—their third—was delivered the following day, six weeks early. The newborn

 5 was treated in the NICU and could not breathe on his own for the first six months of his life. Mr.

 6 Rasure had to drop everything and figure out how to get care for his wife and newborn, as well as

 7 his other two children (ages 17 months and five years), on top of the time he needed to spend on

 8 running TheShop.Build and dealing with this litigation.

 9          On June 15, 2018, Plaintiff served its Initial Disclosures and identified Mr. Rasure’s wife,

10 Megan Drew Wieslander (Rasure), as a person with knowledge relevant to the parties’ claims or

11 defenses. (Dkt. 127-3.) Plaintiff supplemented its Initial Disclosures on October 31, 2018, and

12 Mrs. Rasure was included again. Id. Mrs. Rasure lives in Kansas and Plaintiff did not seek to

13 depose her.

14                                               ARGUMENT
15 I.       EVIDENCE OF DEFENDANTS’ FAMILY MEDICAL AND HEALTH
            CONDITION SHOULD NOT BE EXCLUDED BECAUSE SUCH EVIDENCE IS
16          RELEVANT.
17          Mr. Rasure should not be precluded from introducing evidence of medical problems

18 suffered by his wife and newborn baby because they are relevant to his counterclaim of fraud and
19 request for punitive damages. Under California law, “a cause of action for fraud […] requires the

20 plaintiff to prove (a) a knowingly false misrepresentation by the defendant, (b) made with the

21 intent to deceive or to induce reliance by the plaintiff, (c) justifiable reliance by the plaintiff, and

22 (d) resulting damages.” Green v. Cent. Mortg. Co., 148 F. Supp. 3d 852, 880 (N.D. Cal. 2015)

23 (citing Glenn K. Jackson Inc. v. Roe, 273 F.3d 1192 (9th Cir. 2001)); see also Rockridge Tr. v.

24 Wells Fargo, N.A., 985 F. Supp. 2d 1110, 1164 (N.D. Cal. 2013). Damages resulting from

25 reliance on a misrepresentation are not limited to pecuniary or property loss as California “courts

26 have allowed plaintiffs in fraud actions to recover damages for various types of non-pecuniary

27 loss.” Maffei v. Allstate Ins. Co., No. 02:05-cv-2197-GEB-EFB, 2006 WL 2585560, at *3 (E.D.

28 Cal. Sept. 8, 2006) (citing O’Hara v. Western Seven Trees Corp., 75 Cal.App.3d 798, 805 (1977)
                                                -2-             Case No. 4:18-CV-01044-HSG (JCS)
                         DEFENDANTS’ AND COUNTERCLAIMANTS’ OPPOSITION TO PLAINTIFF’S MIL NO. 4
         Case 4:18-cv-01044-HSG Document 147 Filed 04/16/19 Page 4 of 6



 1 (allowing a plaintiff in a fraud action to recover for physical harm); Work v. Cambell, 164 Cal. 343

 2 (1912) (allowing a plaintiff in a fraud action to recover damages for her husband deserting her);

 3 Von Grabe v. Sprint PCS, 312 F. Supp. 2d 1285, 1311 (S.D. Cal.2003) (refusing to strike fraud

 4 allegations seeking pain and suffering damages since such damages “are recoverable ... in [a] tort

 5 action for deceit”)); see also Williams v. Wraxall, 33 Cal. App. 4th 120, 134, 39 Cal. Rptr. 2d 658,

 6 666 (1995) (observing that California courts have allowed “damages for emotional distress [to] be

 7 recovered in fraud or deceit actions” where there exists an aggravation of other damages).

 8 Further, pursuant to California Civil Code § 3294, punitive damages may be recovered where

 9 there is “clear and convincing evidence that the defendant has been guilty of oppression, fraud, or

10 malice.” Cal. Civ. Code § 3294; see also Anaya v. Machines de Triage et Broyage, No. 18-CV-

11 01731-DMR, 2019 WL 359421, at *3 (N.D. Cal. 2019).

12          Here, Mr. Rasure asserted a counterclaim of fraud against Plaintiff, which requires Mr.

13 Rasure to prove damages resulting from his reliance on Plaintiff’s agents’ misrepresentation that

14 Plaintiff was genuine about the deal negotiation and that the money Mr. Rasure used to pay for

15 Plaintiff’s expenses would be returned—when in fact, Plaintiff never intended for a deal to happen

16 or to pay Mr. Rasure back. Compounding the injury, Plaintiff then instituted this litigation, which

17 Defendants allege is baseless. (Dkt. 42, 50.) As such, Mr. Rasure seeks to show that as a result of

18 this reliance, he suffered both pecuniary and non-pecuniary damages, including the consequences
19 of the medical and health problems suffered by his wife and newborn child. Because such non-

20 pecuniary damages are relevant to the fourth element of fraud, i.e., resulting damages, Defendants

21 should be able to introduce evidence of Defendants’ family medical and health condition. Fed. R.

22 Evid. 401, 402. Further, because an award of punitive damages requires Mr. Rasure to show that

23 Plaintiff engaged in fraud, evidence of Mr. Rasure’s family’s medical and health condition is also

24 relevant to the issue of punitive damages. Fed. R. Evid. 401.

25          Accordingly, Mr. Rasure should not be precluded from introducing evidence of medical

26 and health problems suffered by Mr. Rasure’s wife and newborn child during trial.

27 II.      EVIDENCE OF DEFENDANTS’ FAMILY MEDICAL AND HEALTH
            CONDITION SHOULD NOT BE EXCLUDED UNDER RULE 403
28
                                              -3-             Case No. 4:18-CV-01044-HSG (JCS)
                       DEFENDANTS’ AND COUNTERCLAIMANTS’ OPPOSITION TO PLAINTIFF’S MIL NO. 4
       Case 4:18-cv-01044-HSG Document 147 Filed 04/16/19 Page 5 of 6



 1          Evidence of Mr. Rasure’s family’s medical and health condition should not be precluded

 2 under Rule 403. The probative value of such evidence is not substantially outweighed by a danger

 3 of unfair prejudice, confusing the issues, misleading the jury, undue delay, or wasting time. Fed.

 4 R. Evid. 403. As stated above, in order to prove fraud and recover punitive damages, Mr. Rasure

 5 must show resulting damages, which can include both pecuniary and non-pecuniary damages.

 6 Allowing evidence of medical and health problems suffered by Mr. Rasure’s wife and newborn

 7 baby would permit Mr. Rasure to fully capture all of the damages suffered by Defendants as a

 8 result of Plaintiff’s fraud. Thus, this evidence is highly probative and excluding such evidence

 9 would deprive Mr. Rasure from seeking full recovery for his fraud claim. Further, as damage is an

10 element of the fraud counterclaim, relevant damages evidence is not a waste of time, does not

11 cause undue delay, confuse the issue, or mislead the jury. The danger of unfair prejudice is also

12 low because Mr. Rasure does not seek to introduce any more detail about his family’s private

13 medical history than necessary to establish damage and that punitive damages are warranted.

14 III.     IF THE PARTIES ARE PERMITTED TO DISCUSS DISCOVERY, THEN MR.
            RASURE MUST BE ALLOWED TO INTRODUCE THIS EVIDENCE.
15

16          Defendants moved in limine to preclude both parties from introducing any evidence,

17 argument, or testimony regarding discovery conduct or sanctions. (Dkt. 132.) Plaintiff refused to

18 agree to this restriction, which would apply bilaterally. To the extent that the Court denies
19 Defendants’ motion—which it should not—then Defendants must be allowed to present evidence

20 and testimony regarding the medical and health issues suffered by Mr. Rasure’s wife and newborn

21 baby. As Plaintiff is well aware, Mrs. Rasure’s early delivery occurred early in the discovery

22 period. In fact, it occurred on the same day that Plaintiff served its first and only set of document

23 requests. Defendants documented in filings the impact that these medical issues had on

24 Defendants’ ability to collect and produce documents in response to Plaintiff’s requests for

25 production. (Dkt. 67, 67-1, 76, 87 (Transcript, 4:9-18).) Plaintiff should not be permitted to

26 introduce any evidence, argument, or testimony that Defendants were slow or delayed in

27 producing documents and ultimately were sanctioned. (Dkt. 132.) But, if Plaintiff is permitted to

28 do so, Defendants should have the opportunity to explain that any delay was a result of the
                                               -4-             Case No. 4:18-CV-01044-HSG (JCS)
                        DEFENDANTS’ AND COUNTERCLAIMANTS’ OPPOSITION TO PLAINTIFF’S MIL NO. 4
       Case 4:18-cv-01044-HSG Document 147 Filed 04/16/19 Page 6 of 6



 1 unanticipated medical issues Mr. Rasure’s family was facing, and not any attempt to withhold

 2 relevant information from Plaintiff. It would be highly prejudicial to permit Plaintiff to make such

 3 accusations—which should not be permitted anyway—but not allow Defendants to rebut them.

 4                                           CONCLUSION
 5         For the foregoing reasons, Defendants respectfully request that the Court deny Plaintiff’s

 6 Motion in Limine No. 4 and allow Defendants to introduce evidence of medical and health

 7 problems suffered by Mr. Rasure’s wife and newborn baby.

 8 DATED: April 16, 2019

 9                                               By        /s/ Andrea Pallios Roberts
10                                                  Ann McFarland Draper (Bar No. 065669)
                                                    courts@draperlaw.net
11                                                  Draper Law Offices
                                                    75 Broadway, Suite 202
12                                                  San Francisco, California 94111
                                                    Telephone: (415) 989-5620
13
                                                    QUINN EMANUEL URQUHART &
14                                                  SULLIVAN, LLP
                                                    Kevin P.B. Johnson (Bar No. 177129)
15                                                  kevinjohnson@quinnemanuel.com
                                                    Andrea Pallios Roberts (Bar No. 228128)
16                                                  andreaproberts@quinnemanuel.com
                                                    555 Twin Dolphin Drive, 5th Floor
17                                                  Redwood Shores, California 94065-2139
                                                    Telephone:    (650) 801-5000
18                                                  Facsimile:    (650) 801-5100

19                                                  Ed DeFranco (Bar No. 165596)
                                                    eddefranco@quinnemanuel.com
20                                                  51 Madison Avenue, 22nd Floor
                                                    New York, NY 10010
21                                                  Telephone:   (212) 849-7000
                                                    Facsimile:   (212) 849-7100
22
                                                    John E. Nathan (Pro Hac Vice)
23                                                  jnathan155@yahoo.com
                                                    John E. Nathan LLC
24                                                  1175 Park Avenue
                                                    New York, NY 10128
25                                                  Telephone:    (917) 960-1667
26                                                  Attorneys for Defendants and Counterclaimants
27

28
                                              -5-             Case No. 4:18-CV-01044-HSG (JCS)
                       DEFENDANTS’ AND COUNTERCLAIMANTS’ OPPOSITION TO PLAINTIFF’S MIL NO. 4
